EXHIBIT 10.1 PROCON CHINA, LLC – FLURIDA GROUP INC. JOINT VENTURE CONTRACT JANUARY 8, 2014 1 TABLE OF CONTENTS CHAPTER 1: GENERAL PROVISIONS 3 CHAPTER 2: PARTIES OF THE JOINT VENTURE 3 CHAPTER 3: ESTABLISHMENT OF THE JOINT VENTURE 3 CHAPTER 4: THE PURPOSE, SCOPE AND SCALE OF PRODUCTION AND BUSINESS 4 CHAPTER 5: TOTAL AMOUNT OF INVESTMENT AND THE REGISTERED CAPITAL 4 CHAPTER 6: RESPONSIBILITIES OF EACH PARTY TO THE JOINT VENTURE 5 CHAPTER 7: THE BOARD OF DIRECTORS 6 CHAPTER 8: BUSINESS MANAGEMENT 7 CHAPTER 9: LABOR MANAGEMENT 8 CHAPTER 10: TAXES, FINANCE AND AUDIT 8 CHAPTER 11: DURATION OF THE JOINT VENTURE 10 CHAPTER 12: THE DISPOSAL OF ASSETS AFTER THE EXPIRATION OF THE DURATION 10 CHAPTER 13: INSURANCE 10 CHAPTER 14: PREEMPTIVE RIGHT 10 CHAPTER 15: AMENDMENT, ALTERATION AND TERMINATION OF THIS AGREEMENT 11 CHAPTER 16: APPLICABLE LAW 11 CHAPTER 17: SETTLEMENT OF DISPUTES 11 CHAPTER 18: LANGUAGE 12 CHAPTER 19: EFFECTIVENESS OF THIS AGREEMENT AND MISCELLANEOUS 12 ARTICLES OF ASSOCIATION 1 2 CHAPTER 1: GENERAL PROVISIONS In accordance with the laws of the People’s Republic of China (“PRC”) on Joint Ventures Using Chinese and Foreign Investment (the “Joint Venture Law”) and other relevant laws and regulations of PRC, Procon China, LLC, a Nevada limited liability company, and Flurida Group Inc., a Nevada corporation, in accordance with the principles of equality and mutual benefit, andthrough friendly consultations, agree to enter into this Joint Venture Contract (referred to herein as this “Agreement”), for a Chinese Foreign Joint Venture (the “Joint Venture”) in the City of Chuzhou, Anhi Province of PRC. CHAPTER 2: PARTIES OF THE JOINT VENTURE ARTICLE 2.1 Parties to this Joint Venture are as follows: 1. Flurida Group Inc., a Nevada corporation (“Flurida”) Legal representative: Name: Jeff Ding Position: CEO
